Opinion,
Mr. Justice Paxson ;
This case is distinctly ruled by Seybert v. Pennsylvania Mutual Fire Insurance Company, 103 Pa. 282, and same Company v. Schmidt, 119 Pa. 449, in which it was held that a covenant against incumbrances in a fire policy is broken the moment an incumbrance falls upon the property insured whether the assured has or has not actual knowledge of such hicumbrance. In the present case, as in Insurance Company v. Schmidt, the assured alleged that he had no knowledge of the entry of the judgment in question; that in point of fact the holder thereof had agreed, not to enter it. That is a matter between the assured and the person who entered a judgment against him in violation of his agreement. What has the company to do with this ? It cannot be affected by the act of third parties with whom it has no relations, *135and of which it has no knowledge. An assured who covenants against incumbrances must keep his covenant precisely as every other person, and it is his business to see that no incumbrances fall upon his property. If an additional incumbrance does so fall, let him notify the company and pay the increased premium, if demanded, or make his peace with them in the best way he can. Upon his failure to do so we cannot help him.
1 do not see how 1 can make the matter any clearer than was done in the cases cited. If the profession do not understand them it must be by reason of my obscure way of stating legal principles.
Judgment affirmed.